DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-11, 14-18, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0034799 A1) hereinafter Kim.

Regarding claims 1, 8, 15, and 20 – Kim discloses receiving, at an user equipment (UE), a data packet from a second UE comprising information for timing synchronization and an indication of reliability of the information for timing synchronization; determining an adjusted timing offset value based, at least in-part, on the information for timing synchronization and the indication of reliability of the information for timing synchronization; adjusting a timing of the UE based on the adjusted timing offset value to define an adjusted timing; and transmitting or 
Regarding claims 2, 9, and 16 – Kim discloses the adjusting of the timing based on the adjusted timing offset value is based, at least in part, in response to a loss of communication with a base station, a global navigation satellite system (GNSS), or both, refer to Figures 19, and paragraphs [0435], [0477], [0517], [0651], [0658].
Regarding claims 3, 10, and 17 – Kim discloses the UE lacks sidelink synchronization capability to support transmission and reception of sidelink synchronization signals, refer to Figure 19, and paragraphs [0435], [0448], [0474], [0484], [0487].
Regarding claims 4, 11, 18, and 24 – Kim discloses the data packet received from the second UE includes a synchronization state of the second UE, wherein the synchronization state identifies that the second UE is synchronized to at least one other UE, refer to Figures 27,  28, and paragraphs [0545], [0582], [0593], [0600].
Regarding claims 7 and 14 – Kim discloses determining a reference signal received power (RSRP) for the received data packet an estimated time delay from transmission to reception of the data packet, or both; and wherein the determining the determining the adjusted timing offset value is further based, at least impart on one or both of the RSRP or the estimated time delay, refer to Figure 32 and paragraphs [0525], [0527], [0545], [0555], [0568], [0628].
Regarding claims 21, 22, 23, and 25 – Kim discloses the indication of reliability of the information for timing synchronization is indicative, at least in-part, of a hop count corresponding to at least a portion of the information for timing synchronization, refer to paragraphs [0019], [0020], [0027], [0514], [0517].
Allowable Subject Matter

Claims 5, 6, 12, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Chae et al. (US 2017/0078991 A1) discloses method and apparatus for D2D UE to transmit signal in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.

(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
17 May 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465